Citation Nr: 1817978	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-33 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ventral hernia, status post-surgical repair with residual abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim previously appeared before the Board in September 2016, at which time it was remanded to the AOJ in order for the Veteran to provide additional outstanding medical evidence related to his claim.  The Veteran did not respond to a VA memorandum dated December 2016 requesting the additional medical evidence.   As the Veteran has not responded the Board will decide the merits of the claim.  Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record.


FINDING OF FACT

The weight of evidence is against a finding that the Veteran's ventral hernia had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for ventral hernia, status post-surgical repair with residual abdominal scar have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in December 2010.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  As noted above, the Veteran identified additional outstanding records but failed to provide them upon request.  The Veteran was afforded a VA examination in June 2011.  The examiner provided a medical opinion considering the Veteran's prior medical history, lay statements, and described the disability with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §  3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Factual Background

The Veteran's entrance examination and accompanying Report of Medical History are silent for abnormalities related to a hernia condition.  See Service Treatment Records June 1968 to July 1969.  During service there are no treatment records related to a hernia condition.  However, he was treated on numerous occasions for a back condition.  

Specifically, two days after his entrance examination an additional notation with regard to the Veteran having scoliosis was added to his record in June 1968.  Id.  Also, in June 1968 X-rays of the thoracic spine revealed a marked scoliosis of the mid thoracic spine to the right.  There was a rotation component as well.  The vertebral bodies appeared to have been essentially intact and there was no intrinsic bony defects which might have given rise to specific etiology of the scoliosis.  

Following the imaging studies, service treatment records (STRs) show that the Veteran sought treatment for his back pain in October 1968, stating that he had been experiencing chest and back pain on and off for the previous 4 years.  He was prescribed Tylenol #12 and returned to full duty.  In early 1969 STRs reveal the Veteran sought treatment twice in March 1969 for back pain.  During one of the treatment sessions he stated that he had ongoing back pain since the age of 12.  He had previously tried medication and a heat lamp with no relief.  Imaging was once again conducted and the diagnosis was a thoracic spine with marked rotoscoliosis of the mid thoracic spine with convexity to the right.  The study was otherwise remarkable.  There was minimal scoliosis of the lumbar spine with convexity to the left.  His right leg was noted as being 5mm longer than the left.  

Subsequently, the Veteran was referred for a consultation for his back in June of 1969 after experiencing pain in the mid thoracic posterior. He was diagnosed with thoracic dextroscoliosis and treatment notes state "Should not have passed enlistment physical.  Should be discharged!"  Additionally, the clinician added an inquiry about whether there was any treatment available for the condition and questioned whether the deformity had been scheduled for a Physical Evaluation Board (PEB).  The Veteran was referred to a Medical Board Certification Relative to a PEB Hearing in July 1969.  The medical board determined that the physical disability thoracic dextroscoliosis was not incurred in or aggravated by service.  Furthermore, the Veteran was provided an opportunity to appear before a PEB; otherwise he would be discharged.  Instead of appearing before the PEB he opted to sign a letter stating that he wished to forego the PEB and be discharged.  The Veteran's discharge examination showed no abnormalities related to a hernia condition.  Following service, treatment records reveal 4 separate surgeries for ventral hernia with the first surgery occurring in 1996, some 27 years after service.  See VA Examination June 2011.

Analysis

The Board has reviewed the evidence of record and finds that the criteria for service connection for a ventral hernia, status post-surgical repair with residual abdominal scar have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  The reasons and bases for this conclusion will be set forth below.

At the outset, the Board notes the Veteran's contention that his hernia condition is caused by his scoliosis.  See Hearing Transcript November 2015; Statement in Support of Claim January 2011.  As noted above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  Here, service connection is in effect for degenerative disease of the thoracolumbar spine with dextro-convex rotoscoliois.  However, a VA examiner in June 2011 opined that ventral hernia is not one of the etiological factors of scoliosis.  See June 2011 VA Examination.  No other competent evidence of record finds to the contrary.  Accordingly, an award of service connection on a secondary basis is not for application here.

Turning to direct service connection, the Veteran's entrance examination, discharge examination, and Report of Medical History are all silent for a hernia condition.  During service the records reveal no trauma or injury related to a hernia.  His first surgery was in in approximately 1996 according to the June 2011 VA examiner.  Thus, his first hernia surgery was approximately 27 years after service.  The fact that there was no record of treatment for over 20 years is significant.  A lack of contemporaneous medical treatment is a relevant factor in the Board's analysis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  Although the lack of contemporaneous medical records showing the event is not dispositive of the issue.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Board is not solely relying on the lack of documented treatment proximate to service in denying the claim; the lack of in-service findings have also been considered.  The Board further notes that during his hearing testimony the Veteran stated his first hernia surgery was approximately 10 years after discharge.  See Hearing Transcript November 2015.  

The Board finds the Veteran competent and credible to provide lay statements with regard to his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, such statements do not establish continuous hernia symptoms dating back to service in this case.  Moreover, the Veteran lacks the medical expertise to opine as to the etiology of his hernia disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence weighs against a finding of service connection for a ventral hernia, either as directly due to service or as secondary to service-connected scoliosis.  The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.


ORDER

Service connection for ventral hernia, status post-surgical repair with residual abdominal scar is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


